Exhibit 10.33

EXECUTION VERSION

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) is made and entered
into as of October 26, 2017, by and among INSTALLED BUILDING PRODUCTS, INC., a
Delaware corporation (“Borrower”), the Lenders (as defined below) party hereto,
and SUNTRUST BANK, as the administrative agent for itself and on behalf of the
Lenders (in such capacity, the “Administrative Agent”).

W I T N E S S E T H :

WHEREAS, Borrower, the Persons party thereto from time to time as Guarantors,
the financial institutions party thereto from time to time as lenders (the
“Lenders”), and the Administrative Agent have executed and delivered that
certain Credit Agreement dated as of April 13, 2017 (as the same may be amended,
restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement”); and

WHEREAS, Borrower has requested that the Lenders agree to amend certain
provisions of the Credit Agreement as set forth herein, and the Administrative
Agent and the Lenders party hereto have agreed to such amendments, in each case
subject to the terms and conditions hereof.

NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties hereto, each of the parties hereto hereby covenants
and agrees as follows:

SECTION 1. Definitions. Unless otherwise specifically defined herein, each term
used herein (and in the recitals above) which is defined in the Credit Agreement
shall have the meaning assigned to such term in the Credit Agreement. Each
reference to “hereof,” “hereunder,” “herein,” and “hereby” and each other
similar reference and each reference to “this Agreement” and each other similar
reference contained in the Credit Agreement shall from and after the date hereof
refer to the Credit Agreement as amended hereby.

SECTION 2. Amendment to Credit Agreement.

(a) Amendment to Section 1.1. Section 1.1 of the Credit Agreement is amended by
amending and restating the definition of “Subsidiary” in its entirety as
follows:

“Subsidiary” means any subsidiary of the Borrower (unless otherwise specified).

SECTION 3. Conditions Precedent. This Agreement shall become effective only upon
satisfaction or waiver of the following conditions precedent except as otherwise
agreed between Borrower and the Administrative Agent:

(a) the Administrative Agent’s receipt of this Agreement duly executed by each
of (i) Borrower, (ii) the Administrative Agent and (iii) the Majority Lenders.

SECTION 4. Miscellaneous Terms.

(a) Loan Document. For avoidance of doubt, Borrower (on behalf of each Loan
Party), each Lender party hereto and the Administrative Agent each hereby
acknowledges and agrees that this Agreement is a Loan Document.



--------------------------------------------------------------------------------

(b) Effect of Agreement. Except as set forth expressly hereinabove, all terms of
the Credit Agreement and the other Loan Documents shall be and remain in full
force and effect, and shall constitute the legal, valid, binding, and
enforceable obligations of the Loan Parties.

(c) No Novation or Mutual Departure. Borrower (on behalf of each Loan Party)
expressly acknowledges and agrees that (i) there has not been, and this
Agreement does not constitute or establish, a novation with respect to the
Credit Agreement or any of the other Loan Documents, or a mutual departure from
the strict terms, provisions, and conditions thereof, other than with respect to
the amendments contained in Section 2 above and (ii) nothing in this Agreement
shall affect or limit the Administrative Agent’s or any Lender’s right to demand
payment of liabilities owing from any Loan Party to the Administrative Agent or
any Lender under, or to demand strict performance of the terms, provisions, and
conditions of, the Credit Agreement and the other Loan Documents, to exercise
any and all rights, powers, and remedies under the Credit Agreement or the other
Loan Documents or at law or in equity, or to do any and all of the foregoing,
immediately at any time after the occurrence of a Default or an Event of Default
under the Credit Agreement or the other Loan Documents.

(d) Ratification. Borrower (on behalf of each Loan Party) hereby (i) restates,
ratifies, and reaffirms all of its obligations and covenants set forth in the
Credit Agreement and the other Loan Documents to which it is a party effective
as of the date hereof and (ii) restates and renews each and every representation
and warranty heretofore made by it in the Credit Agreement and the other Loan
Documents as fully as if made on the date hereof and with specific reference to
this Agreement and any other Loan Documents executed or delivered in connection
herewith (except with respect to representations and warranties made as of an
expressed date, in which case such representations and warranties shall be true
and correct as of such date).

(e) No Default. To induce Lenders to enter into this Agreement, Borrower hereby
acknowledges and agrees that, as of the date hereof, and after giving effect to
the terms hereof, there exists (i) no Default or Event of Default and (ii) no
right of offset, defense, counterclaim, claim, or objection in favor of Borrower
or any other Loan Party or arising out of or with respect to any of the Loans or
other obligations of Borrower or any other Loan Party owed to Lenders under the
Credit Agreement or any other Loan Document.

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.

(g) Fax or Other Transmission. Delivery by one or more parties hereto of an
executed counterpart of this Agreement via facsimile, telecopy, or other
electronic method of transmission pursuant to which the signature of such party
can be seen (including, without limitation, Adobe Corporation’s Portable
Document Format) shall have the same force and effect

 

- 2 -



--------------------------------------------------------------------------------

as the delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by facsimile or other
electronic method of transmission shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability, or binding effect of this Agreement.

(h) Recitals Incorporated Herein. The preamble and the recitals to this
Agreement are hereby incorporated herein by this reference.

(i) Section References. Section titles and references used in this Agreement
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto evidenced hereby.

(j) Further Assurances. Borrower (on behalf of each Loan Party) agrees to take,
at the Loan Parties’ expense, such further actions as the Administrative Agent
shall reasonably request from time to time to evidence the amendments set forth
herein and the transactions contemplated hereby.

(k) Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the internal laws of the State of New York but
excluding any principles of conflicts of law or other rule of law that would
cause the application of the law of any jurisdiction other than the laws of the
State of New York.

(l) Severability. Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

[SIGNATURES ON FOLLOWING PAGES]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed by its duly authorized officer as of the day and year first above
written.

 

BORROWER: INSTALLED BUILDING PRODUCTS, INC., a Delaware corporation By:  

 /s/ Michael T. Miller

Name:     Michael T. Miller Title:  

Executive Vice President and

Chief Financial Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

SUNTRUST BANK, as Administrative

Agent and a Lender

By:  

/s/ Michael Dembski

Name:    Michael Dembski Title:    Director



--------------------------------------------------------------------------------

LENDERS:

KEYBANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Linda Skinner

Name:   Linda Skinner Title:   VP



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Steven C. Gonzalez

Name:   Steven C. Gonzalez Title:   Vice President



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ Michael Kempel

Name:   Michael Kempel Title:   Managing Director